Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about April *16822, 1999, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children and awarding their custody and guardianship to the Commissioner of Social Services and petitioner agency for purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence, namely, the testimony of petitioner’s caseworker, supports the finding that appellant, although able to do so, failed to maintain substantial and continuous contact with and to plan for the future of the children for more than a year preceding the filing of the instant petitions. That same testimony also supports the finding that diligent efforts by petitioner to encourage appellant’s parental relationship with the children were frustrated by his uncooperativeness in failing to establish paternity legally, failing to attend planning meetings at the agency, and failing to attend all but two of 37 scheduled visits during the relevant year and failing to pursue a plan for day visits with the children in his home (see, Matter of O. Children, 128 AD2d 460). No basis exists to disturb Family Court’s findings crediting the caseworker’s testimony over that of appellant. The best interests of the children, who have been living together in a loving foster home for a period of six to eight years, require that they be freed for adoption. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.